Citation Nr: 1725369	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-17 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina 


THE ISSUE 

1.  Entitlement to an increased rating in excess of 10 percent for right knee dislocated patella with sprain and history of synovitis prior to January 24, 2014, and rated as right knee limitation of flexion from January 24, 2014.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee instability prior to January 24, 2014, and in excess of 20 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to an increased rating in excess of 10 percent for dislocated patella with right knee sprain and history of synovitis and granted service connection for right knee instability, with an initial 10 percent rating assigned, effective April 21, 2009

The claim was remanded in October 2013 and May 2016 for additional development.

In a February 2017 rating decision, a 20 percent rating was granted from January 24, 2014 for right knee instability.  A 10 percent rating was assigned for right knee limitation of flexion from January 24, 2014, which recharacterized right knee dislocated patella with sprain and history of synovitis.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of an overall higher rating for right knee disability remains in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2016, the Veteran was afforded VA joints evaluation for assessment of the right knee.  Range of motion studies were conducted which showed limitation of motion; however, it does not appear that the range of motion studies were performed in both active and passive motion.  

The Court recently issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight-bearing.  

In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight-bearing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right knee disability.  The examiner should review the record prior to examination.  

The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for knees.  The DBQ should be filled out completely as relevant.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The right knee findings should also be compared to left knee findings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is then requested to comment on the functional effects, if any, of the Veteran's service-connected disabilities upon his ordinary activities, to specifically include work or employment.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Review the medical examination report obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If the issue on appeal remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

